IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00359-CV
 
Arlys Reiners,
                                                                      Appellant
 v.
 
David L. Reiners,
                                                                      Appellee
 
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court # 02-000674-CVD-272
 

MEMORANDUM 
Opinion

 
Appellant filed a notice of appeal
from an order of dismissal in a divorce case. 
Her notice did not contain a certificate of service or other proof that
she served a copy of the notice of appeal on the other party to the
judgment.  We provided appellant ten
business days’ notice that a copy of the notice of appeal must be served on all
parties and proof provided to this court. 
Tex. R. App. P. 9.5(d),
25.1(e).  We received no response.  We now dismiss this appeal for failure to
comply with the requirements of the Texas Rules of Appellate Procedure.  Id. 42.3(c).
 
PER CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Dismissed for failure to comply with Texas Rules of Appellate
Procedure
Opinion delivered and filed January
 19, 2005
[CV06]